       Case 7:19-cr-00375-CS Document 206 Filed 02/14/20 Page 1 of 1



                                  PARKER & CARMODY, LLP
                                         ATTORNEYS AT LAW
                                          850 THIRD AVENUE
                                              14 TH FLOOR
                                         NEW YORK, N.Y. 10022

DANIEL S. PARKER                                                                    TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                                     FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                                 Email: DanielParker @ aol.com




                                                               February 14, 2020
Hon. Cathy Seibel
United States District Judge                                                         Application granted.
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

                                Re: United States v. Colin Burnett
                                         19 Cr 375 (CS)

Dear Judge Seibel:
                                                                                                                    2/14/20
        I am the attorney for Colin Burnett, the defendant in the above-captioned matter.
I write requesting permission for Mr. Burnett to move from his apartment today and to
have permission to remain out of his residence from 11 a.m. to 6 p.m. to bring many of
his belongings to a storage facility. Probation will re-install the home detention
monitoring system at his new residence, where he will be living with a friend.

        I have spoken with his probation officer, Kathleen Stotts,1 and Ms. Stotts does not
object to this request.

        Mr. Burnett is unable to pay his rent and he just learned that he must move today.
He needs to store many of his belongings in a storage facility. Pursuant to Your Honor’s
prior order, Mr. Burnett is on home detention and is not permitted to leave his residence,
but for court appearances in this district.

       I write requesting that you amend the terms and conditions of the defendant’s bill
pursuant to the requests set forth in this letter.

         Thank you for your consideration in this matter.

                                                               Very truly yours,
                                                                      /s/
                                                               Daniel S. Parker


1
 Mr. Burnett is being monitored in his district of residence in Atlanta, GA and Ms. Stotts can be reached at
(404) 215-1892.
